
	
		I
		111th CONGRESS
		1st Session
		H. R. 2742
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Wexler (for
			 himself and Mr. Shuster) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to the products of
		  Azerbaijan.
	
	
		1.Termination of application of
			 title IV of the Trade Act of 1974 to the products of Azerbaijan
			(a)Presidential
			 Determinations and Extension of Nondiscriminatory TreatmentNotwithstanding any provision of title IV
			 of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
				(1)determine that the
			 denial of nondiscriminatory treatment should no longer apply to the products of
			 Azerbaijan; and
				(2)after making a
			 determination under paragraph (1) with respect to Azerbaijan, proclaim the
			 extension of nondiscriminatory treatment (normal trade relations treatment) to
			 the products of Azerbaijan.
				(b)Termination of
			 Applicability of Title IVOn
			 and after the date on which the President extends nondiscriminatory treatment
			 to the products of Azerbaijan pursuant to subsection (a), title IV of the Trade
			 Act of 1974 shall cease to apply to Azerbaijan.
			
